                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


In re:                                                Case No. 21-11145-AIH

KENNETH A GALM,                                       Chapter 7

                                                      Judge: Arthur I. Harris
                  Debtor(s).


                   NOTICE OF TELEPHONIC MEETING OF CREDITORS

         PLEASE TAKE NOTICE that the Meeting of Creditors to be held pursuant to 11 U.S.C. §

341, scheduled for 05/10/2021 at 11:00 AM (the “Meeting”), will not be held in person. Rather,

the meeting will proceed as scheduled via telephone conference.

         The Meeting may be accessed by dialing the following at the date and time of the Meeting:

                      Telephone Number                    Participant Passcode
                         1-866-687-3489                           4097562

         Further instructions for accessing the Meeting are attached hereto and incorporated herein

by reference.


                                                      Respectfully Submitted,

                                                      /s/ Robert D. Barr, Trustee
                                                      Robert D. Barr
                                                      Chapter 7 Trustee
                                                      1111 Superior Avenue East, Suite 2500
                                                      Cleveland, Ohio 44114
                                                      Phone: (216) 744-2739
                                                      Email: barr-trustee@koehler.law




  21-11145-aih       Doc 8     FILED 04/15/21     ENTERED 04/15/21 10:14:05           Page 1 of 3
          INSTRUCTIONS FOR TELEPHONIC MEETING OF CREDITORS

 •   You must use a touch-tone phone.

 •   If you have a choice, use a landline phone, instead of a cell phone.

 •   Dial the call-in number and then enter the passcode, which consists of 7 numbers and is
     followed by a # sign.

 •   Make the call from a quiet area where there is as little background noise as possible.

 •   Mute your phone and do not speak until the bankruptcy trustee calls your case. (Other
     meetings of creditors will likely be in session when you call in. You will still be able to hear
     the trustee even when your phone is muted.)

 •   Unmute your phone when the trustee calls your case so that the trustee can hear you.

 •   Wait until the trustee calls your case before speaking because more than one case may be
     waiting on the conference line at any given time.

 •   When speaking, identify yourself.

 •   Do not put the phone on hold at any time after the call is connected.

 •   Once your meeting of creditors is finished, hang up.

 •   If you become disconnected before your meeting of creditors is finished, call back.

 •   If you are calling in from another country, please see the additional information available at:
     https://www.mymeetings.com/audioconferencing/pdf/GlobalAccessDialingInformation.pdf




21-11145-aih     Doc 8     FILED 04/15/21       ENTERED 04/15/21 10:14:05            Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically transmitted on the date
of the filing of the above Notice, via the Court’s ECF system, to all parties on the Court’s
Electronic Mail Notice List:

      Debtor’s Counsel
      U.S. Trustee
      Parties Entering Appearance and Requesting Notice


                                                 /s/ Robert D. Barr, Trustee
                                                 Robert D. Barr
                                                 Chapter 7 Trustee




 21-11145-aih     Doc 8    FILED 04/15/21     ENTERED 04/15/21 10:14:05         Page 3 of 3
